The plaintiff in error was convicted on an information which charged the unlawful conveyance of intoxicating liquor, and was, on April 12, 1911, sentenced in accordance with the verdict of the jury to serve a term of thirty days in the county jail and to pay a fine of fifty dollars. To reverse this judgment an appeal was perfected by filing in this court on June 15, 1911, a petition in error with case-made attached. From the record it appears that on April 5th, the case was called for trial and a jury selected and sworn to try the case. The county attorney made the opening statement. The first witness for the state was duly sworn and called as a witness for the state. Thereupon the defendant interposed an objection to the introduction of testimony for the reason that said information had been amended after the defended had entered his plea thereto. Whereupon the court discharged the jury and the defendant was arraigned and entered a plea of not guilty to the amended information, and another jury was sworn to try the case. The defendant then entered a plea of former jeopardy, which was overruled by the court. From an examination of the record we think the plea of former jeopardy, as a matter of law, was well taken. It further appears that there was not sufficient testimony to show the commission of the offense charged, or any other offense against the laws of Oklahoma. For the reasons stated the judgment is reversed and the cause remanded with direction to dismiss.